UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6429


GREGORY GREEN,

                     Plaintiff - Appellant,

              v.

TRAVIS M. HYMAN, Assistant Solicitor, Horry County; JIMMY A. RICHARDSON,
II, Solicitor, Horry County; BRYAN STERLING, Director, South Carolina Department
of Corrections; ALFREDO MORTELL, Warden, Manning Correctional Institution,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:20-cv-03100-RBH-PJG)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Green appeals the district court’s order granting in part and denying in part

his Fed. R. Civ. P. 54(b) motion for reconsideration of the court’s prior order adopting the

recommendation of the magistrate judge and dismissing Green’s 42 U.S.C. § 1983 claims

against some of the defendants. Limiting our review of the record to the issues raised in

Green’s informal brief, we find no reversible error. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2